Exhibit 10.68

 

AETHLON MEDICAL, INC.

AMENDMENT NO. 1 TO

STOCK OPTION AGREEMENT

 

RECITALS

 

The Board of Directors (the “Board”) of Aethlon Medical, Inc. (the “Company”),
in a written consent in lieu of a Board Meeting dated February 9, 2016, has
deemed it fair and in the best interest of the Company and its stockholders that
Section 5 of the Stock Option Agreement between the Company and Richard H.
Tullis dated June 6, 2014 be amended (the “Amendment”) as set forth below.
Accordingly, the undersigned agree that such section is amended hereby to read
in its entirety as follows:

 

 

5.           Cessation of Service. The option term specified in Paragraph 2
shall terminate (and this option shall cease to be outstanding) prior to the
Expiration Date should any of the following events occur:

 

(a)           If the Optionee’s service is terminated for any reason other than
death or disability, then the Optionee may exercise this option, only to the
extent that the option would have been exercisable upon the date of such
termination (the “Termination Date”), no later than thirty-six (36) months after
the Termination Date, or the Expiration Date, whichever occurs first.

 

(b)           If the Optionee’s service is terminated because of the Optionee’s
death or disability (or the Optionee dies within thirty-six (36) months after a
termination other than for cause or because of the Optionee’s disability), then
this option may be exercised only to the extent that it would have been
exercisable by the Optionee on the Termination Date and must be exercised by the
Optionee (or the Optionee’s legal representative) no later than thirty-six (36)
months after the Termination Date, or the Expiration Date, whichever occurs
first.

 

(c)           Notwithstanding the provisions above, if the Optionee’s service is
terminated for cause, neither the Optionee, the Optionee’s estate nor such other
person who may then hold this option shall be entitled to exercise it with
respect to any Option Shares whatsoever.

 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment on this 9th day of
February, 2016.

 

 

  Aethlon Medical, Inc., a Nevada corporation             By:  /s/ James B.
Frakes       James B. Frakes       Chief Financial Officer  

 

  Optionee             By:  /s/ Richard H. Tullis       Richard H. Tullis  

  

